        Case 5:19-cv-00318-BSM Document 18 Filed 07/08/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

AMANDA K. VIRDEN                                                            PLAINTIFF

v.                         CASE NO. 5:19-CV-00318-BSM

SOCIAL SECURITY ADMINISTRATION                                            DEFENDANT


                                        ORDER

      After careful review of the record, United States Magistrate Judge Joe Volpe’s

recommended disposition [Doc. No. 17] is adopted. The Commissioner’s decision is

therefore affirmed and the complaint [Doc. No. 2] is dismissed with prejudice.

      IT IS SO ORDERED this 8th day of July, 2020.



                                                 _________________________________
                                                  UNITED STATES DISTRICT JUDGE
